Hunt, Justice.
Kalvin Bailey shot and killed one police officer and wounded another. He was convicted of malice murder and aggravated assault and sentenced to life imprisonment for murder, with a 22-year consecutive sentence for aggravated assault.1
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no error requiring reversal in the defendant’s remaining enumerations.

Judgment affirmed.


Clarke, C. J., Bell, P. J., Benham, Fletcher and Sears-Collins, JJ., concur.


 The defendant committed the crimes on December 12, 1989. The Muscogee County Grand Jury indicted the defendant on March 13, 1990, for malice murder and aggravated assault. Following a jury trial on June 17 through 26, 1990, the defendant was found guilty on both counts and was sentenced on June 27, 1990. The court reporter certified the record on May 15, 1992. Defendant’s motion for new trial, filed July 19,1991, and amended January 21, 1992, was denied on May 8, 1992. He filed his notice of appeal on May 11, 1992. The case was docketed in this court on June 9, 1992, and submitted for decision on July 3, 1992.